Citation Nr: 1315222	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  04-26 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from April 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas that denied service connection for posttraumatic stress disorder (PTSD).

In July 2005, the Veteran testified during a hearing conducted at the RO before a Veterans Law Judge who has since retired from the Board.  A copy of the transcript has been associated with the claims file.  In January 2006, April 2009, May 2011 and June 2012, the Board remanded the claim for further development.  In August 2012, the Veteran appeared before the undersigned Veterans Law Judge and gave testimony in support of his claim.  A copy of the transcript is of record.  Then, in November 2012, the Board again remanded the claim for further development. 

Although the RO limited the issue to PTSD, the Board has broadened the issue as stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran has PTSD that is causally related to his fear of hostile military activity during service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  However, given the favorable determination in this case, no further discussion of the duties to notify and assist is needed.  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

In this case, the disorder at issue is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2012).  Therefore, 38 C.F.R. § 3.303(b) (2012) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection for PTSD requires (1) medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2012).  

Effective July 13, 2010, VA amended the regulations for adjudicating disability compensation claims for PTSD in 38 C.F.R. § 3.304(f)(3) to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010) (codified in 38 C.F.R. § 3.304(f)(3) (2012)).

The current, liberalized version of § 3.304(f)(3) states that when the claimed in-service stressor is related to the veteran's "fear of hostile military or terrorist activity," the following shall be demonstrated to establish service connection for PTSD: 1) the claimed stressor is consistent with the places, types and circumstances of the veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the veteran's symptoms are related to the claimed stressor.  

This recent regulatory change has eliminated the requirement for corroborating evidence of the claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.

Under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

In this case, although the Veteran has reported several in-service stressors, none has been specifically corroborated.  However, VA treatment records show diagnoses of PTSD based on his reports of serving in a combat area and being sexually assaulted during service.  Service records establish his service in the Republic of Vietnam with a security battalion and on helicopters that likely exposed him to circumstances consistent with a fear of hostile military activity.  

In May 2011, the Board found that it was unclear from the medical evidence of record whether the alleged stressor of the fear of hostile military activity alone and the symptoms presented were sufficient to support a diagnosis of PTSD, and requested medical opinions to address those questions.  The Board also found that a medical opinion on whether the alleged sexual assault occurred was needed.

Accordingly, the Veteran was afforded a VA examination in July 2011.  In June 2012, the Board found the report of that examination inadequate and requested a new examination.

During a December 2012 VA examination, the Veteran reported thoughts and nightmares about crashing in a helicopter and being sexually assaulted during service.  He also stated that he avoids war movies and movies showing sex.  After evaluating the Veteran, the examiner indicated that the Veteran has a diagnosis of PTSD that conforms to DSM-IV criteria.  The examiner indicated that the Veteran has no other mental disorder.  The examiner indicated that the Veteran's stressor of being shot down while serving as a door gunner on a helicopter is adequate to support the diagnosis of PTSD and is related to his fear of hostile military activity.  The examiner indicated that the stressor of being sexually assaulted is also adequate to support the diagnosis of PTSD.  The examiner noted that there is no evidence of the stressors in the service treatment records.  However, based on the Veteran's report, the examiner opined that the Veteran has PTSD related to his reported stressors.  The examiner noted that the Veteran was credible.

Given the above, the Veteran has a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) and there is credible supporting evidence of the stressor of the fear of hostile military activity.  The remaining question is whether there is medical evidence of a link between current symptoms and the claimed in-service stressor of the fear of hostile military activity.  

The December 2012 VA examiner indicated that the Veteran's stressor of his helicopter being shot down is adequate to support the diagnosis of PTSD and is related to his fear of hostile military activity.  Although the stressor of being shot down while serving on a helicopter has not been corroborated, the examiner's opinion nevertheless provides a link between the Veteran's PTSD and his fear of hostile military activity during service.  As noted above, VA treatment records also show diagnoses of PTSD based on the Veteran's fear of hostile military activity during service.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has PTSD that is causally related to his fear of hostile military activity during service.  Thus, service connection for PTSD is warranted.  

The Board notes that the VA examiner opined that the Veteran's reported sexual assault was adequate to support a diagnosis of PTSD.  However, the examiner did not provide sufficient information for the Board to determine whether the assault occurred.  However, given that the Veteran's other stressor was sufficient to grant service connection for PTSD, such inadequacy is of no prejudice to the Veteran.

Finally, the Board notes that the scope of a mental health disability claim includes any mental health disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms and the other information of record.  See Clemons, 23 Vet. App. 1.  In this case, the Veteran's specific contention is that he suffers from a chronic mental disorder due to in-service stressful events.  The chronic mental disorder resulting from the in-service stressful events has been clinically identified as PTSD.  As the Board has found that service connection for PTSD is warranted, a full grant of the benefit sought on appeal has been awarded.  To the extent he may assert a separate service connection claim for other psychiatric disorders, the Board finds that any symptoms of such other disorders are part and parcel of the PTSD granted herein, in accordance with Clemons, 23 Vet. App. 1, and upon reference to the schedule of ratings for mental disorders that evaluates all mental disorders, other than eating disorders, according to a general rating formula.  38 C.F.R. § 4.130 (2012).

In conclusion, the Board has applied the benefit-of-the-doubt doctrine in granting service connection for PTSD.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


